 

| COMPLAINT | - |
(for filers who are prisoners without lawyers) MAR - I 2021 |
erties ._!

UNITED STATES DISTRICT COURF——2!8£t_

EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))

 

 

 

Vv. Case Number:

(Full name of defendant(s)) e j ={ ; ={ ) € 7 7
- .  Tto*be supplied by Clerk of Court)

yV\ it wAaAL\Lee Cowra |
WeaKFs OFF Ce
\nenale. Mov 'Abaalnawn Dualy

 

A. PARTIES

 

1. Plaintiff is a citizen of Le ras | , and is located at
(State)

Wilwaoltee Cox inky “Sas\ AAS NOE Sr

(Address of prison or jail)
(If more than one plaintiff is filing, use another piece of paper.)
2. Defendant WCU

is (if a person or private corporation) a citizen of Arsconsin

(Name)

Complaint - 1

Case 2:21-cv-00277-WED_ Filed 03/01/21 Page 1of7 Document 1
(State, if known)

|
and (if a person) resides at Wan aes WA carreratect Ww Wc SS
(Address, if known)
and (if the defendant harmed you while doing the defendant’s job)

worked for Wd wavker C os min cyan)

(Entployer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)

B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

Te WNP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Complaint — 2

Case 2:21-cv-00277-WED Filed 03/01/21 Page 2 of 7 Document 1
 

 

Case 2:21-cv-00277-WED Filed 03/01/21 Page 3of7 Document 1
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Complaint -3

Case 2:21-cv-00277-WED_ Filed 03/01/21 Page 4of7 Document 1
Cc. JURISDICTION

I am suing for a violation of federal law under 28 U.S.C. § 1331.
OR
mw Iam suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of

money at stake in this case (not counting interest and costs) is

gS
D. RELIEF WANTED
Describe what you want the Court to do if you win your lawsuit. Examples may

include an award of money or an order telling defendants to do something or to
stop doing something.

\ \nonestly loelv eve. ¥ Yaak a “ I re fom
comfoetaly wale Monga hewped ¢ EW

 
 
 

 

thental Healt Dnt runing Avr Qaa@es Sive

WwuMare_ alan wIAS Sunaonseed tp be andeo SUPLANSNOVY

Le mwaoerbanal C@rccos was Aneto atkacle and
abkemoaberdl tp Sexually \nagass assault me andmwedernn
toile | was, Wh a de sboaint belt pwalle bd Pally

cheFenred Foe wwelridlate | was lneced to endsez
mullacle Pyches Ancol bens bouclh inapepnan rately
lay Naked ancl aogeesswe mentally Wh sa lant.

Complaint — 4

Case 2:21-cv-00277-WED_ Filed 03/01/21 Page 5of7 Document 1
E. JURY DEMAND

I want a jury to hear my case.

ves | ]-No

I declare under penalty of perjury that the foregoing is true and correct.

Complaint signed this day of 20

Respectfully Submitted,

 

 

1019022092

Plaintiff's Prisoner ID Number

MAAN. ORE, 5473S

 

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

M1 DO request that I be allowed to file this complaint without paying the filing fee.
‘I have completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

[| IDO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and Ihave included the full filing fee with this
complaint.

Complaint -5

Case 2:21-cv-00277-WED_ Filed 03/01/21 Page 6of7 Document 1
Se mr —s TOOTS OO: RESETS Oe A PE See aeas

d'Ou0a oper Cramer aaa
Ke ZO\"a eee LS |
BA WN. AS 2
de valve, Wi 3 S213
Ki Nogokee COREY Qa
leak & Coves
cas hake Draka RICE Covet Sereance
xo nt. ESE DEC aa . Sie Vv
Vt Ee. LOAS Cana ewe. \ (air Ses.
A UPA vee, UD. ROJO

 

HGH

Case 2:21-cv-O0OZG/AWEDitBied 03/01/21 pdglll aay: 1 iat Wit ratty wlll, Hi
